Citation Nr: 0424335	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  00-20 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to a compensable evaluation for residuals of 
nasal fracture.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the prteviously 
assigned 10 percent evaluation for residuals of nasal 
fracture with sinusitis, rated together.

These claims were remanded by the Board in May 2003 for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

In a March 2004 supplemental statement of the case, the RO 
separated the disabilities of sinusitis and nasal fracture, 
and determined that an evaluation in excess of 10 percent for 
sinusitis, and a compensable evaluation for nasal fracture, 
were not warranted.  


FINDINGS OF FACT

1.  Sinusitis is manifested by less than six non-
incapacitating episodes per year.  

2.  Residuals of a nasal fracture are manifested by blockage 
of each nasal passage of less than 50 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6514 (2003).

2.  The criteria for a compensable evaluation for residuals 
of nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6502 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), redefined the obligations 
of VA with respect to the duty to assist claimants, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for increased disability evaluations by means of the 
October 2002 letter and by the discussions in the February 
2000 rating decision, the September 2000 statement of the 
case, and the March 2002 and March 2004 supplemental 
statements of the case. 

As to the claim for an increased evaluation for sinusitis, in 
the October 2002 letter, the Board informed the veteran that 
the evidence necessary to substantiate his claim for a higher 
evaluation would be evidence showing that he had three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  In the February 2000 rating decision, 
the September 2000 statement of the case, and the March 2002 
and March 2004 supplemental statements of the case, the RO 
provided the veteran with this same information, telling him 
what symptomatology was needed to warrant a 30 percent 
evaluation for sinusitis.  Thus, the veteran was informed 
that the evidence necessary to substantiate his claim for an 
increased evaluation for sinusitis would be evidence showing 
that he met the symptomatology for the 30 percent evaluation 
for that condition.  

As to the claim for an increased evaluation for nasal 
fracture, in the February 2000 rating decision, the RO 
informed the veteran that, in order to warrant a compensable 
evaluation for the nasal fracture, one nasal passage needed 
to be completely obstructed or both nasal passages needed to 
be half obstructed.  In the September 2000 statement of the 
case, and the March 2004 supplemental statements of the case, 
the RO provided the veteran with this same information, 
telling him what symptomatology was needed to warrant a 
10 percent evaluation for nasal fracture.  Thus, the veteran 
was informed that the evidence necessary to substantiate his 
claim for an increased evaluation for nasal fracture would be 
evidence that either one nasal passage was completely 
obstructed or that both were obstructed by 50 percent.  

Second, in the same notice which informs the veteran of the 
evidence necessary to substantiate his claim(s), VA must also 
inform the veteran of which information and evidence he is to 
provide to VA and which information and evidence VA will 
attempt to obtain on his behalf.  In the September 2002 
letter, the Board advised the veteran that VA had a duty to 
assist him in obtaining the evidence necessary to 
substantiate a claim for VA benefits and would make 
reasonable efforts to obtain relevant evidence such as 
private medical records, employment records, or records from 
other state and local government agencies.  It also stated 
that VA would make as many requests as necessary to obtain 
records from Federal agencies, unless it was futile to 
continue to ask for the records or if VA concluded that such 
records did not exist.  The Board added that it was, 
ultimately, the veteran's responsibility to provide evidence 
to support his claim.  It also informed the veteran that he 
should send VA copies of any relevant evidence that he had in 
his possession.  Finally, in the March 2002 supplemental 
statement of the case, the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.159, which informed the veteran 
of which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  


Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In connection with the current appeal, the veteran 
reported having received treatment for his sinusitis and 
residuals of nasal fracture at the VA Medical Center in 
Seattle, Washington, which records have been associated with 
the claims file.  The veteran has not asserted that there are 
any additional medical records related to treatment for his 
service-connected disabilities that would aid in 
substantiating the claims.  Finally, in accordance with its 
duty to assist, the RO had the veteran undergo two VA 
examination in connection with his claims for increased 
evaluations.

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, VCAA-compliant notification was not provided to the 
veteran until after the initial unfavorable determination, 
because that determination took place before the enactment of 
the VCAA.  However, the Court acknowledged in Pelegrini that 
VA could show that the lack of a pre-AOJ decision notice was 
not prejudicial to the claimant.  Id.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  As to the 
claim for an increased evaluation for sinusitis, the October 
2002 letter from the Board provided the veteran with 
notification as to both the evidence necessary to 
substantiate a claim for an evaluation in excess of 
10 percent for sinusitis and which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  While this notice was 
sent after adjudication of his claim, it was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In the letter, the Board provided the 
veteran with 30 days in which to submit additional evidence.  
In addition, the Board remanded this matter in May 2003, and 
informed the veteran in the remand decision that he could 
submit additional evidence to VA on his claim.  Further, the 
March 2004 supplemental statement of the case provided the 
veteran with an additional 60 days to submit evidence or 
argument.  The veteran submitted no additional evidence 
following the March 2004 supplemental statement of the case.  
The Board finds that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, our 
proceeding to decide the appeal at this time will cause no 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

As to the claim for an increased evaluation for residuals of 
nasal fracture, the Board is aware that the October 2002 
letter did not provide the veteran with the evidence 
necessary to substantiate the claim.  This is not in keeping 
with the statute and the regulation, which state that in the 
same notice in which the claimant is provided with the 
evidence necessary to substantiate the claim he will also be 
provided with which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
obtain on his behalf.  See 38 U.S.C.A § 5103(a); see also 
38 C.F.R. § 3.159(b).  However, the Board finds that this 
discrepancy does not prejudice the veteran in this particular 
case.  Specifically, the veteran has been provided with 
advice as to the evidence necessary to establish a 
compensable evaluation for nasal fracture residuals in the 
February 2000 rating decision on appeal, the September 2000 
statement of the case, and the March 2004 supplemental 
statements of the case.  He has been informed on these three 
occasions of what evidence is needed to establish a 
compensable evaluation for this disability.  Thus, while he 
was not informed of the evidence necessary to substantiate 
his claim for a compensable evaluation for nasal fracture at 
the same time he was told of which portion of that 
information and evidence was to be provided by the claimant 
and which portion VA would obtain on his behalf, he was 
informed of both of these requirements - just not at 
precisely the same time.  To remand this issue for VA to send 
the veteran another letter, providing both of these pieces of 
information in the same notice would be unnecessary, as it 
would only delay consideration of the veteran's appeal, which 
has been pending since 2000.  See Bernard, supra. 

Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been sufficiently met in this 
case.

II.  Claims for Increased Evaluations

Service connection for nasal fracture with sinusitis was 
granted by means of a November 1990 rating decision and 
assigned a 10 percent evaluation, effective March 23, 1990.  
The veteran has remained at 10 percent since that time.  As 
stated above, in the March 2004 supplemental statement of the 
case, the RO decided to evaluate the nasal fracture 
separately from the sinusitis, but determined that the nasal 
fracture did not warrant a separate, compensable evaluation.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
A.  Sinusitis

Sinusitis is currently evaluated as 10 percent disabling.  
The criteria for evaluating sinusitis and the evaluations are 
as follows, in part:  

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting 
- 30 percent

One or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting 
- 10 percent

Note: An incapacitating episode of 
sinusitis means one that requires bed 
rest and treatment by a physician.

38 C.F.R. § 4.97, Diagnostic Code (DC) 6514 (2003).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for sinusitis.  The 
veteran filed his claim for an increased evaluation for 
sinusitis in May 1999.  The VA treatment records dated around 
that time show no complaints of sinusitis.  A January 2000 VA 
examination report shows that the veteran complained of 
chronic sinus congestion, with use of steroids with minimal 
amount of improvement.  He noted seasonal worsening and the 
use of antibiotics, which was rare.  Physical examination 
revealed normal nasal mucosa, and no septal polyps were 
observed.  The pharynx was clear. 

An August 2000 VA outpatient treatment report shows that an 
X-ray of the veteran's sinuses showed partial opacity of the 
frontals and complete opacity of the ethmoids, with one cyst 
in one maxillary.  The examiner found that the veteran's 
condition was satisfactory.  A November 2000 VA outpatient 
treatment report shows that the examiner reported that a CT 
scan of the sinuses done in August 2000 showed a right 
maxillary mucus cyst and scattered acute versus chronic 
disease in the ethmoids.  The sphenoid sinuses were clear.  
The assessment was acute and chronic scattered sinusitis.  

An April 2003 VA examination report shows that the veteran 
reported he had chronic post-nasal drip.  The examiner noted 
that an August 2000 CT report showed that the veteran had 
bilateral osteomeatal obstruction and diffuse pan-sinusitis, 
with a mucous retention cyst.  The veteran stated that in the 
morning he would wake up with a hoarse throat and difficulty 
talking.  The examiner noted that the veteran had sleep apnea 
and used a CPAP approximately four times a week.  He also 
noted that the veteran said it took a while for the 
hoarseness to clear because of the secretions drying on the 
vocal cords.  The veteran denied being treated regularly with 
antibiotics, but noted that he had used them one time may 
years ago for a couple of weeks.  Currently, he stated he 
used nasal decongestants only.  He denied using a steroid 
inhaler.  Physical examination revealed the turbinates were 
slightly enlarged and not "very erythematous."  No polyps 
were seen, and there were no infective secretions.  Post-
nasal drip was not observed.  The sinuses were not tender, 
inflamed, or erythematous.  The assessment was pan-sinusitis.  
The examiner stated that, except for excessive secretions and 
occasion instances of sinus pressure, particularly frontal 
headaches, the veteran did not have a history of recurrent 
treatment with antibiotics, but used decongestants.  

The above-described findings establish sinusitis that is no 
more than 10 percent disabling.  The symptoms shown by the 
evidence of record and described by the veteran indicate that 
he has occasional non-incapacitating episodes of sinusitis 
several times each year.  The Board notes that the VA 
treatment records, dated in 1998 and 1999, do not show 
treatment for sinusitis.  The veteran was seen in August 2000 
and November 2000, and even then his symptoms were not 
indicative of any non-incapacitating episode.  The Board 
finds that the above-described symptoms are indicative of no 
more than a 10 percent evaluation for sinusitis.  See 
38 C.F.R. § 4.97, DC 6514.

Furthermore, the veteran has reported occasional symptoms of 
sinusitis during the appeal period.  The Board does not find 
that the evidence has shown more than six non-incapacitating 
episodes per year of sinusitis.  No medical examiner has 
reported purulent discharge in the veteran's nose when 
examined.  The veteran does not report symptoms of headaches 
or crusting.  For these additional reasons, the Board finds 
that the veteran's sinusitis symptoms are no more than 
10 percent disabling, under DC 6514.

The veteran is competent to report his symptoms, and he has 
asserted he warrants a higher evaluation.  However, the board 
finds the medical findings do not warrant the grant of an 
evaluation in excess of 10 percent.  The Board attaches more 
probative weight to findings made by medical professionals 
than to the veteran's statements, even if sworn, in a claim 
for monetary benefits.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Moreover, the veteran's own report of his sinusitis symptoms 
would not warrant an evaluation in excess of 10 percent.  
Accordingly, the preponderance of the evidence is against his 
claim for an increased evaluation for sinusitis, and there is 
no reasonable doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

B.  Nasal fracture

The residuals of the veteran's in-service nasal fracture are 
currently evaluated as noncompensably disabling.  Under 
Diagnostic Code 6502, which addresses deviation of the nasal 
septum, a 10 percent evaluation is warranted for traumatic 
deviation of the nasal septum that is manifested by 50-
percent obstruction of the nasal passage on both sides, or 
complete obstruction one side.

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against a 
compensable evaluation for nasal fracture.  In the January 
2000 VA examination report, the examiner stated that the 
veteran's right nasal passage was blocked by approximately 
40 percent, and the left nasal passage was blocked by 
approximately 15 percent.  In the April 2003 VA examination 
report, the examiner stated that each nasal passage was 
approximately 35 percent blocked.  Thus, the evidence has not 
shown that the veteran has 50 percent obstruction of both 
nasal passages, or complete obstruction on one side.  
Therefore, no more than a zero percent evaluation is 
warranted.  See id.

The veteran is competent to report his symptoms, and he has 
asserted he warrants a higher evaluation.  However, the Board 
finds the medical findings do not warrant the grant of a 
compensable evaluation.  As noted above, by law, with full 
recognition of the veteran's sincerity in his claim, the 
Board attaches more probative weight to clinical findings 
made by medical professionals.  See Routen, Espiritu, supra.  
The symptoms described by the veteran are indicative of no 
more than a noncompensable evaluation for nasal fracture.  
Accordingly, the preponderance of the evidence is against his 
claim for an increased evaluation, and there is no reasonable 
doubt to be resolved in this case.  Gilbert, 1 Vet. App. at 
55.


ORDER

An evaluation in excess of 10 percent for sinusitis is 
denied.

A compensable evaluation for nasal fracture is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



